DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 has been entered. Applicant has amended claims 1, 9, 12, and 13-15. Claims 17-22 have been added. Applicant has cancelled claim 10. Claim 16 was previously cancelled. Claims 1-9, 11-15, and 17-22 are currently pending in the instant application. Applicant’s amendments have overcome each claim objection and lack of clarity based 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/15/2021. 
Response to Arguments
Applicant’s arguments, see pages 10-17, filed12/22/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 13.
	Regarding the plurality of linkages…
	The examiner noes that Robert (CA2913943A1) teaches of an endoscopic apparatus that includes a plurality of linkages (30, 36 and 42) connected together (See more detail in current 103 rejection below).
	Regarding the data transmission printed circuit board…
	The examiner notes that Hunter (US2017/0049298) teaches of an endoscopic apparatus including a data transmission printed circuit board (150) housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera, as seen in Fig. 1A (see more detail in current 103 rejection below).
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “a camera disposed at a distal end”. The examiner believes “the camera disposed at a distal end” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11, 13- 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over CA2913943A1 to Robert el al. (hereinafter "Robert") in view of U.S. Publication No. 2010/0245549 to Allen et al. (hereinafter "Allen") and U.S. Publication No.  2017/0049298 to Hunter et al. (hereinafter “Hunter”).
Robert discloses in Fig. 1 of an apparatus for positioning a camera to capture a plurality of images inside a body cavity of a patient during a medical procedure (Fig. 1 - apparatus 20), the apparatus comprising: 
	an insertion tube (Fig. 17-second rigid conduit 606); 
	a plurality of drive shafts extending proximally through the insertion tube (Fig. 2-a first plurality of flexible control links 88, 90, 92, 94 & second plurality of flexible control links 104, 106, 108, 110 & third plurality of flexible control links 120, 122, 124, 126), the plurality of drive shafts including: 
		a first drive shaft configured to actuate a panning movement of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; see [0028]- This has the effect of moving the tool holder 28 to the left or right); 
		a second drive shaft configured to actuate an elevating movement of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0029]- This has the effect of moving the tool holder 28 up or down); and 
		a third drive shaft configured to actuate a movement of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0028]- Two of the third flexible control links … are wound… such that rotation of the vertical tool control gear 636 in a first direction pulls on, say, an upper link 120 or 126 while pushing on a corresponding lower link 122 or 124 and rotation of the vertical control gear); 
	a plurality of connected linkages extending from a distal end of the insertion tube (Fig. 1-a first plurality 30 of coupled guides, second plurality 36 of coupled guides, & third plurality 42 of coupled guides) the plurality of connected linkages including: 
		a first linkage connected to a distal end of the insertion tube (Fig. 1- first plurality 30 of coupled guides); 
		a second linkage connected to the first linkage (Fig. 1- second plurality 36 of coupled guides); and 
		a third linkage connected to the second linkage (Fig. 1-third plurality 36 of coupled guides);
	each of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft of the plurality of drive shafts (see [0028]; Fig. 17-drive mechanism 610), wherein the respective drive shaft of the plurality of drive shafts extend between the threaded actuator and a proximal end of the insertion tube (Fig. 17), wherein the threaded actuators include:
	a first threaded actuator received on a threaded end of the first drive shaft such that rotation of the first threaded drive shaft actuates the first threaded actuator to actuate the first linkage of the plurality of linkages to actuate the panning movement of the camera (Fig. 17 - horizontal tool control gear 632; [0028]- that rotation of the horizontal tool control gear 632 in a first direction pulls on, say, a left side link 120 or 122); 
	a second threaded actuator received on a threaded end of the second drive shaft such that rotation of the second threaded drive shaft actuates the second threaded actuator to actuate the second linkage of the plurality of linkages to actuate the elevating movement of the camera (Fig. 17 - vertical tool control gear 636; [0028]- rotation of the vertical tool control gear 636 in a first direction pulls on, say, an upper link 120 or 126), wherein the second threaded actuator is located distal of the first threaded actuator (Fig. 17 - vertical tool control gear 636); and 
	a third threaded actuator received on a threaded end of the third drive shaft such that rotation of the third threaded drive shaft actuates the third threaded actuator to actuate the third linkage of the plurality of linkages to actuate the movement of the camera, wherein the third threaded actuator is located distal of the second threaded actuator (Fig. 17- horizontal s- curve gear 640; see [0029]);  
	a camera disposed at a distal end of the third linkage of the plurality of connected linkages (Fig. 1-a first tool holder 28; [0010]- The camera holder may include the tool holder);
	wherein each linkage of the plurality of connected linkages is configured to move in response to being actuated by movement of the threaded actuator in response to rotation of the respective drive shaft (see [0028]-[0030]), the associated movements of each linkage of the plurality of the connected linkages together operable to facilitate positioning of the camera within the body cavity of the patient ([0031]- the tool positioning apparatus 20 can be placed inside the patient's body at a position that allows the desired laparoscopic surgery to be performed).
Robert does not expressly teach a third drive shaft configured to actuate a tilting movement, wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages and a third threaded actuator to actuate the tilting movement of the camera, and a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera.
However, Allen teaches of an analogous endoscopic apparatus including a third drive shaft configured to actuate a tilting movement ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism), wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages (Fig. 1- tilt motor 130 and pan motor 135; ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism), and a third threaded actuator to actuate the tilting movement of the camera (Fig. 2-worm 140; see [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert to include a third drive shaft configured to actuate a tilting movement, wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages, and a third threaded actuator to actuate the tilting movement of the camera, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Additionally, Hunter teaches of an analogous endoscopic apparatus including a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera (Fig. 1A-electronics daughterboard 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert, as modified by Allen, to include a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera, as taught by Hunter. It would have been advantageous to make the combination in order to control each segment ([0000] of Hunter).
The modified device of Robert in view of Allen and Hunter will hereinafter be referred to as modified Robert.
Regarding claim 2, modified Robert teaches the apparatus of claim 1, and Robert further discloses wherein each of the plurality of drive shafts includes a drive coupler at a proximal end of the drive shaft, the drive coupler operable to receive a drive torque for causing rotation of the drive shaft (Fig. 17- spools 626, 620, 630, 634, 638 and 642).
Regarding claim 3, modified Robert teaches the apparatus of claim 2, and Robert further discloses wherein the drive couplers of the plurality of drive shafts are housed within a drive interface (Fig. 18- tool controller 602) operably configured to removably couple to a driver unit (Fig. 17-drive mechanism 610), the driver unit being operable to provide the respective drive torques (see [0028]).
Regarding claim 4, modified Robert teaches the apparatus of claim 3, and Robert further discloses wherein each drive coupler of the plurality of drive shafts comprises a rotational coupler configured to transmit torque to each drive shaft of the plurality of drive shafts (Fig. 17- rotational coupling 616), the rotational coupler being operably configured to receive the proximal end of the drive shaft and to transmit the drive torque to the drive shaft while accommodating linear movement of the proximal end of the drive shaft due to resulting movements of the camera (see [0027]).
Regarding claim 9, modified Robert teaches the apparatus of claim 1, and Robert further discloses wherein:
	the first linkage of the plurality of linkages is a panning linkage configured to produce side-to-side motion of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; see [0028]- This has the effect of moving the tool holder 28 to the left or right); 
	the second linkage of the plurality of linkages is an elevating linkage configured to move the camera away from the longitudinal axis (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0029]- This has the effect of moving the tool holder 28 up or down); but neither Robert nor Hunter expressly teach 
	the third linkage of the plurality of linkages is a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube.
However, Allen teaches of an analogous endoscopic apparatus wherein the third linkage of the plurality of linkages ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism), is a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube (Fig. 1- tilt motor 130).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert to include a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Regarding claim 11, modified Robert teaches the apparatus of claim 1, and Robert further discloses wherein a drive shaft comprises a compliant portion configured to facilitate bending of the drive shaft in response to movements of the camera while continuing to permit rotation of the drive shaft ([0004]- The apparatus further includes a first plurality of flexible control links).
Regarding claim 13, Robert discloses a method for positioning a camera to capture images inside a body cavity of a patient during a medical procedure, the camera being disposed at a distal end  (Fig. 1-a first tool holder 28; [0010]- The camera holder may include the tool holder)of a plurality of connected linkages extending from a distal end of an insertion tube(Fig. 1-a first plurality 30 of coupled guides, second plurality 36 of coupled guides, & third plurality 42 of coupled guides), each of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft extending between the threaded actuator and a proximal end of the insertion tube (see [0028]; Fig. 17-drive mechanism 610), the method comprising: 
	providing an apparatus for positioning the camera (Fig. 1 - apparatus 20), the apparatus including: 
		an insertion tube (Fig. 17-second rigid conduit 606); 
		a plurality of drive shafts extending proximally through the insertion tube (Fig. 2-a first plurality of flexible control links 88, 90, 92, 94 & second plurality of flexible control links 104, 106, 108, 110 & third plurality of flexible control links 120, 122, 124, 126), the plurality of drive shafts including: 
			a first drive shaft configured to actuate a panning movement of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; see [0028]- This has the effect of moving the tool holder 28 to the left or right); 
			a second drive shaft configured to actuate an elevating movement of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0029]- This has the effect of moving the tool holder 28 up or down); and 
			a third drive shaft configured to actuate a movement of the camera Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0028]- Two of the third flexible control links … are wound… such that rotation of the vertical tool control gear 636 in a first direction pulls on, say, an upper link 120 or 126 while pushing on a corresponding lower link 122 or 124 and rotation of the vertical control gear); 
		a plurality of connected linkages extending from a distal end of the insertion tube, (Fig. 1-a first plurality 30 of coupled guides, second plurality 36 of coupled guides, & third plurality 42 of coupled guides) the plurality of connected linkages including: 
			a first linkage connected to a distal end of the insertion tube (Fig. 1- first plurality 30 of coupled guides); 
			a second linkage connected to the first linkage (Fig. 1- second plurality 36 of coupled guides); and 
			a third linkage connected to the second linkage(Fig. 1-third plurality 36 of coupled guides), 
			each linkage of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft of the plurality of drive shafts (see [0028]; Fig. 17-drive mechanism 610), wherein the respective drive shaft of the plurality of drive shafts extend between the threaded actuator and a proximal end of the insertion tube (Fig. 17), wherein the threaded actuators include: 
			a first threaded actuator received on a threaded end of the first drive shaft such that rotation of the first threaded drive shaft actuates the first threaded actuator to actuate the first linkage of the plurality of linkages to actuate the panning movement of the camera (Fig. 17 - horizontal tool control gear 632; [0028]- that rotation of the horizontal tool control gear 632 in a first direction pulls on, say, a left side link 120 or 122); 
			a second threaded actuator received on a threaded end of the second drive shaft such that rotation of the second threaded drive shaft actuates the second threaded actuator to actuate the second linkage of the plurality of linkages to actuate the elevating movement of the camera, wherein the second threaded actuator is located distal of the first threaded actuator(Fig. 17 - vertical tool control gear 636; [0028]- rotation of the vertical tool control gear 636 in a first direction pulls on, say, an upper link 120 or 126); and 
			a third threaded actuator received on a threaded end of the third drive shaft such that rotation of the third threaded drive shaft actuates the third threaded actuator to actuate the third linkage of the plurality of linkages to actuate the movement of the camera, wherein the third threaded actuator is located distal of the second threaded actuator (Fig. 17- horizontal s- curve gear 640; see[0029]); 
		a camera disposed at a distal end of the third linkage of the plurality of connected linkages (Fig. 1-a first tool holder 28; [0010]- The camera holder may include the tool holder); and 
	selectively causing rotation of at least one of the respective drive shafts to cause movement of the respective threaded actuators (see [0028]-[0030]), the movement of the respective threaded actuators causing associated movement of the at least one of the plurality of connected linkages to position the camera within the body cavity of the patient ([0031]- the tool positioning apparatus 20 can be placed inside the patient's body at a position that allows the desired laparoscopic surgery to be performed).
Robert does not expressly teach a third drive shaft configured to actuate a tilting movement, wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages, and a third threaded actuator to actuate the tilting movement of the camera, 
	a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera.
However, Allen teaches of an analogous endoscopic apparatus including a third drive shaft configured to actuate a tilting movement ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism), wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages (Fig. 1- tilt motor 130 and pan motor 135; ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism), and a third threaded actuator to actuate the tilting movement of the camera (Fig. 2-worm 140; see [0022]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert to include a third drive shaft configured to actuate a tilting movement, wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages, and a third threaded actuator to actuate the tilting movement of the camera, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Additionally, Hunter teaches of an analogous endoscopic apparatus including a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera (Fig. 1A-electronics daughterboard 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert, as modified by Allen, to include a data transmission printed circuit board housed within the second linkage of the plurality of connected linkages, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera, as taught by Hunter. It would have been advantageous to make the combination in order to control each segment ([0000] of Hunter).
The modified device of Robert in view of Allen and Hunter will hereinafter be referred to as modified Robert.
Regarding claim 14, modified Robert teaches the method of claim 13, and Robert further discloses wherein selectively causing rotation of at least one of the respective drive shafts (see [0028]-[0030]) comprises causing the respective drive shafts to position the camera in an insertion position prior to removal from the body cavity of a patient ([0031]- the tool positioning apparatus 20 can be placed inside the patient's body at a position that allows the desired laparoscopic surgery to be performed).
Regarding claim 15, modified Robert teaches the method of claim 14, and Robert further discloses wherein causing at least one of the respective drive shafts to position the camera in the insertion position comprises causing the camera to be positioned generally in line with a longitudinal axis of the insertion tube (Fig. 1).
Regarding claim 17, Robert disclose the method of claim 13, but neither Robert nor Allen expressly teach further comprising: spreading a heat load of the camera between: 
	image sensors and image capture circuitry of the camera, supported at the distal end of the third linkage of the plurality of linkages; and 
	the data transmission circuit board disposed in the second linkage of the plurality of linkages.
However, Hunter teaches of an analogous endoscopic method including spreading a heat load of the camera between: 
	image sensors and image capture circuitry of the camera (Fig. 1C- camera module 108), supported at the distal end of the third linkage of the plurality of linkages (Fig. 1C- bending segment 104); and 
	the data transmission circuit board disposed in the second linkage of the plurality of linkages (Fig. 1A-electronics daughterboard 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Robert, to include a spreading a heat load of the camera between image sensors and image capture circuitry of the camera supported at the distal end of the third linkage of the plurality of linkages and the data transmission circuit board disposed in the second linkage of the plurality of linkages, as taught by Hunter. It would have been advantageous to make the combination in order to control each segment ([0000] of Hunter).
Regarding claim 18, Robert discloses in Fig. 1 of an apparatus for positioning a camera to capture a plurality of images inside a body cavity of a patient during a medical procedure (Fig. 1 - apparatus 20), the apparatus comprising: 
	an insertion tube (Fig. 17-second rigid conduit 606); 
	a plurality of connected linkages extending from a distal end of the insertion tube (Fig. 1-a first plurality 30 of coupled guides, second plurality 36 of coupled guides, & third plurality 42 of coupled guides), at least some of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft of a plurality of drive shafts (see [0028]; Fig. 17-drive mechanism 610), wherein the respective drive shaft of the plurality of drive shafts extend between the threaded actuator and a proximal end of the insertion tube (Fig. 17), 
	a camera disposed at a distal end of a distal-most linkage of the plurality of connected linkages (Fig. 1-a first tool holder 28; [0010]- The camera holder may include the tool holder); and 
	wherein at least some of the plurality of connected linkages are configured to move in response to being actuated by movement of the threaded actuator in response to rotation of the respective drive shaft (see [0028]-[0030]), the associated movements of the at least some of the plurality of the connected linkages together operable to facilitate positioning of the camera within the body cavity of the patient ([0031]- the tool positioning apparatus 20 can be placed inside the patient's body at a position that allows the desired laparoscopic surgery to be performed).
Robert does not expressly teach wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages; and a data transmission printed circuit board housed within a linkage of the plurality of connected linkages which is proximal of the distal-most linkage, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera.
However, Allen teaches of an analogous endoscopic apparatus wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages (Fig. 1- tilt motor 130 and pan motor 135; ([0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert to include at least one of the threaded actuators located distal of at least one of the plurality of connected linkages, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Additionally, Hunter teaches of an analogous endoscopic apparatus including a data transmission printed circuit board housed within a linkage of the plurality of connected linkages which is proximal of the distal-most linkage, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera (Fig. 1A-electronics daughterboard 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert, as modified by Allen, to include a data transmission printed circuit board housed within a linkage of the plurality of connected linkages which is proximal of the distal-most linkage, wherein the data transmission printed circuit board is separated from image sensors and image capture electronic circuitry of the camera, as taught by Hunter. It would have been advantageous to make the combination in order to control each segment ([0000] of Hunter).
The modified device of Robert in view of Allen and Hunter will hereinafter be referred to as modified Robert.
Regarding claim 19, modified Robert teaches the apparatus of claim 18, and Robert further discloses wherein each of the plurality of drive shafts includes a drive coupler at a proximal end of the drive shaft, the drive coupler operable to receive a drive torque for causing rotation of the drive shaft (Fig. 17- spools 626, 620, 630, 634, 638 and 642).
Regarding claim 20, modified Robert teaches the apparatus of claim 19, and Robert further discloses wherein the plurality of connected linkages comprise at least: 
	a panning linkage configured to produce side-to-side motion of the camera (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; see [0028]- This has the effect of moving the tool holder 28 to the left or right); 
	an elevating linkage configured to move the camera away from the longitudinal axis (Fig. 2- third plurality of flexible control links 120, 122, 124, 126; [0029]- This has the effect of moving the tool holder 28 up or down); 
	but Robert does not expressly teach a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube.
However, Allen teaches of an analogous endoscopic apparatus including a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube (Fig. 1- tilt motor 130; [0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Robert to include a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Regarding claim 21, modified Robert teaches the apparatus the apparatus of claim 20 and Robert further discloses wherein the panning linkage is connected to the distal end of the insertion tube (Fig. 1- first plurality 30 of coupled guides), the elevating linkage is connected to the panning linkage (Fig. 1- second plurality 36 of coupled guides) and although Robert discloses a third linkage is connected to the elevating linkage (Fig. 1-third plurality 36 of coupled guides), and wherein the camera is connected to the tilt linkage (Fig. 1-a first tool holder 28; [0010]- The camera holder may include the tool holder), neither Robert nor Hunter expressly teach the tilt linkage is connected to the elevating linkage, and wherein the camera is connected to the tilt linkage.
However, Allen teaches of an analogous endoscopic apparatus wherein the tilt linkage is connected to the elevating linkage, and wherein the camera is connected to the tilt linkage (Fig. 1- tilt motor 130 and pan motor 135; [0021]-the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Robert to include the tilt linkage connected to the elevating linkage, and the camera connected to the tilt linkage, as taught by Allen. It would have been advantageous to make the combination in order to enhance and improve imaging related to surgical procedures ([0005] of Allen).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CA2913943A1 to Robert el al. (hereinafter "Robert") in view of U.S. Publication No. 2010/0245549 to Allen et al. (hereinafter "Allen") and U.S. Publication No.  2017/0049298 to Hunter et al. (hereinafter “Hunter”) and in further view of U.S. Publication No. 2008/0039255 A1 to Jinno et al. (hereinafter "Jinno").
Regarding claim 5, modified Robert teaches the apparatus of claim 4, but neither Robert nor Allen nor Randle expressly teach wherein at least one rotational coupler comprises a tubular body for receiving the proximal end of drive shaft, the tubular body including having a slotted portion that engages a pin extending through the proximal end of the drive shaft and configured to couple to the tubular body.
However, Jinno teaches in Fig. 6 of an analogous endoscopic device wherein at least one rotational coupler comprises a tubular body for receiving the proximal end of drive shaft (paragraph 0061-as shown in FIG. 6, the tubular member 116 is combined with a wire securing mechanism 120), the tubular body including having a slotted portion (paragraph 0061- The wire securing mechanism 120 has a groove 122 defined in an upper portion of the side of the tubular member 116) that engages a pin extending through the proximal end of the drive shaft (paragraph 0061- a tapered fastening pin 124 disposed centrally in the groove 122. The groove 122 has a recess 122a positioned at the center of the fastening pin 124 to be inserted and fixed therein) and configured to couple to the tubular body (paragraph 0062- The fastening pin 124 has a hole 124a defined laterally therethrough for the wire 57 to extend therethrough.  The wire 57 is threaded through the hole 124a and the fastening pin 124 is inserted into the recess 122a, holding the wire 57 partly in the groove 122.  The wire 57 is thus oriented horizontally and fastened to the tubular member 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational coupler modified Robert to include the a tubular member with a pin, as taught by Jinno, in order to fasten the wire to the tubular member (Paragraph 0061 of Jinno).
Claims 6 and 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CA2913943A1 to Robert el al. (hereinafter "Robert") in view of U.S. Publication No. 2010/0245549 to Allen et al. (hereinafter "Allen") and U.S. Publication No.  2017/0049298 to Hunter et al. (hereinafter “Hunter”) and in further view of U.S. Publication No. 2014/0025046 A1 to Williams et al. (hereinafter "Williams").
Regarding claim 6, modified Robert teaches the apparatus of claim 4, and Robert further discloses the startup positions of the drive shafts defining an insertion position of the camera (Fig. 2), but neither Robert nor Allen nor Hunter expressly teach expressly teach wherein each rotational coupler of the plurality of drive shafts includes a moveable detent coupled to the proximal end of the drive shaft and operable to resiliently engage a fixed detent in the drive interface corresponding to a startup position for each of the proximal ends of the respective drive shafts.
However, Williams teaches of an analogous endoscopic device wherein each rotational coupler of the plurality of drive shafts includes a moveable detent (Fig. 39; paragraph 0167 -a lock pin 560 translatably supported in distal neck housing 236 so as to selectively engage first ring gear 584) coupled to the proximal end of the drive shaft (Fig. 37-Drive cable 266,246) and operable to resiliently engage a fixed detent in the drive interface (Fig. 38- cylindrical body 562; paragraph 0168- Locking pin 560 includes a tooth 564 supported or integrally formed at distal end 562a of cylindrical body 562) corresponding to a startup position for each of the proximal ends of the respective drive shafts (Fig. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational coupler of modified Robert to include a moveable detent and fixed detent in the drive interface coupled to the proximal end of the drive shafts that correspond to the insertion position of the camera, as taught by Williams, in order to translate locking pin between respective retracted and advanced positions (paragraph 0172 of Williams) to move the end effector. 
Regarding claim 7, modified Robert, as modified by Williams, teaches the apparatus of claim 6, and Robert further discloses wherein the drive interface is configured to be removably received on a drive unit (Fig. 2), but neither Robert nor Allen nor Hunter expressly teach wherein: 
	when received, the moveable and fixed detents are disengaged to permit movement of the camera away from the insertion position; 
	prior to removal of the drive interface, the drive unit is operably configured to place the camera in the insertion position causing the moveable and fixed detents to be aligned; and
	when removed, the moveable and fixed detents are engaged to retain the rotational couplers in the startup position.
However, Williams teaches of an analogous endoscopic apparatus including a locking pin that controls the movements of an end effector wherein: 
	when received, the moveable and fixed detents are disengaged to permit movement of the end effector away from the insertion position (paragraph 0173-In operation, when locking pin 560 is in the retracted or proximal position, engaged with crown gear 589, proximal portion 564b of tooth 564 of locking pin 560 engages with crown teeth 589a of crown gear 589, such that crown gear 589 and carrier 288 are prevented from rotating due to body 562 of locking pin 564 being engaged with teeth 237a of tubular housing 237); 
	prior to removal of the drive interface, the drive unit is operably configured to place the end effector in the insertion position causing the moveable and fixed detents to be aligned; (paragraph 0176- when locking pin 560 is located in the advanced or distal position, disengaged from crown gear 589 (as described above), rotation of central distal drive shaft 239 will result in a closing/firing and opening/retraction of end effector 400) 
	when removed, the moveable and fixed detents are engaged to retain the rotational couplers in the startup position (paragraph 00176-when locking pin 560 is located in the refracted or proximal position, engaged with crown gear 589 (as described above), rotation of central distal drive shaft 239 will result in a rotation of end effector 400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moveable and fixed detents of the modified d apparatus of modified Robert, as modified by Williams, to control the movement of the camera to and away from the insertion position by substituting the end effector for the camera, as taught by Williams., in order to close/fire and open/retract end effector (paragraph 0179 of Williams, (where explanation is in secondary reference), and using a moveable and fixed detent to control the movement at the end of an insertion portion is a technique well known in the art.
Regarding claim 8, modified Robert, as modified by Williams, teaches the apparatus of claim 6, and Robert further discloses wherein in the insertion position the camera is positioned generally in line with a longitudinal axis extending outwardly from the insertion tube (Fig. 4).
Claims 12 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over CA2913943A1 to Robert el al. (hereinafter "Robert") in view of U.S. Publication No. 2010/0245549 to Allen et al. (hereinafter "Allen") and U.S. Publication No.  2017/0049298 to Hunter et al. (hereinafter “Hunter”) and in further view of U.S. Publication No. 2017/0245949 to Randle. 
Regarding claim 12, modified Robert teaches the apparatus of claim 1, but neither Robert nor Allen nor Hunter expressly teach wherein at least one linkage of the plurality of connected linkages includes a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, and wherein the threaded actuator is coupled to the connected linkage to cause motion about the revolute joint.
However, Randle teaches of an analogous endoscopic device wherein at least one linkage of the plurality of connected linkages includes a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, and wherein the threaded actuator is coupled to the connected linkage to cause motion about the revolute joint (paragraph 0027-The main portion of the arm comprises four joints 35, 36, 37, 38 and three shaft sections 39, 40, 41.  The joints are revolute joints. The shaft sections are rigid, with the exception of joints 35 and 37 which are set into shaft sections 39 and 40 respectively; Fig. 3).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of modified Robert to include the revolute joints as taught by Randle for the actuator to cause motion about the revolute joint and to permits rotation about an axis (paragraph 0004 of Randle).
Regarding claim 22, modified Robert teaches the apparatus of claim 18 wherein at least some of the plurality of connected linkages comprise a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, and wherein the threaded actuator is coupled to the connected linkage to cause motion about the revolute joint.
However, Randle teaches of an analogous endoscopic device wherein at least some of the plurality of connected linkages comprise a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, and wherein the threaded actuator is coupled to the connected linkage to cause motion about the revolute joint (paragraph 0027-The main portion of the arm comprises four joints 35, 36, 37, 38 and three shaft sections 39, 40, 41.  The joints are revolute joints. The shaft sections are rigid, with the exception of joints 35 and 37 which are set into shaft sections 39 and 40 respectively; Fig. 3).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of modified Robert to include the revolute joints as taught by Randle for the actuator to cause motion about the revolute joint and to permits rotation about an axis (paragraph 0004 of Randle).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795